Citation Nr: 0501915	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  00-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to August 1969.  
The veteran also had active duty for training from May 1964 
to November 1964, and he was a member of the Oklahoma 
National Guard from January 1964 to May 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in June 2001 before a 
Veterans Law Judge (VLJ) who is no longer with the Board.  
The veteran was apprised of this fact and offered another 
hearing.  He testified at a Travel Board in June 2003 before 
the undersigned VLJ, who is designated by the Chairman of the 
Board to conduct hearings pursuant to 38 U.S.C.A. § 7102 
(West 2002).  Transcripts of the testimony at both hearings 
are associated with the case file.

In an October 2001 decision, the Board denied the veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In August 2002, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion For Partial Remand And Stay 
of Proceedings (Motion).  In an August 2002 Order, the Court 
granted the motion, vacated the October 2001 Board decision, 
and remanded the case to the Board for further appellate 
review.  In partial compliance with the Court remand, the 
Board remanded the case to the RO in April 2003 to schedule a 
Travel Board Hearing.  Following the hearing and in further 
compliance with the Court remand, the Board again remanded 
the case to the RO in January 2004 for additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  The veteran's representative 
submitted additional argument in his behalf in January 2005.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

One of the bases for the January 2004 Board remand was for 
issuance of a Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), notice letter.  The 
AMC issued the letter in March 2004.  In a letter dated in 
July 2004, the veteran informed the RO that, subject to the 
receipt of documents from the veteran's private provider, Dr. 
C, and receipt of the April 2004 VA examination report, he 
had no further evidence to submit, and he requested 
expeditious disposition of his claim.

The Board notes the April 2004 examination report in the case 
file.  The Board does not, however, note any treatment 
records, reports, or other documents from a Dr. C.  The Board 
further notes that the July 2004 supplemental statement of 
the case (SSOC) does not reference any treatment records from 
a Dr. C.  In light of the fact that the veteran made specific 
reference to the private treatment records in question in 
response to the VCAA notice, this matter should be clarified 
prior to further appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the identifying information 
necessary to acquire the referenced 
treatment records from Dr. C and 
associate them with the case file.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



